Citation Nr: 1314881	
Decision Date: 05/06/13    Archive Date: 05/15/13

DOCKET NO.  06-28 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative bone disease.

2.  Entitlement to service connection for a skin disorder, to include as due to exposure to herbicides.

3.  Entitlement to service connection for a lung disorder.

4.  Entitlement to service connection for throat cancer, to include as due to exposure to herbicides.

5.  Entitlement to service connection for peripheral vascular disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to March 1971.	

This case comes before the Board of Veteran's Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In September 2010, the Board denied the Veteran's claims for service connection for transient ischemic attack and fatty tumors on both arms, and denied the Veteran's claim to reopen the claim for service connection for hypertension.  The Board also remanded the claims for service connection for degenerative bone disease, skin disorder, lung disorder, throat cancer, and peripheral vascular disease.  The case has since returned to the Board for further appellate action.

A review of the Veteran's Virtual VA electronic claims file reveals additional VA outpatient treatment records dated through March 2013.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately the Board finds that further RO action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matter on appeal. 

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the September 2010 remand, the Board instructed that the RO/AMC was to obtain the Veteran's Naval Reserves records for the period from March 1971 to February 1975.   Later in September 2010, the AMC requested these records from the Records Management Center.  However, as pointed out by the Veteran's representative in the September 2012 Informal Hearing Presentation, the outstanding records are not associated with the claims file, and there is no indication that the Records Management Center provided a negative response to the request.  There is also no indication that the RO or AMC undertook any additional efforts to obtain these outstanding records.  

Under these circumstances, the Board has no alternative but to, again, remand the matter to obtain all the outstanding Naval Reserves records, in compliance with the prior remand.  See Stegall, 11 Vet. App. at 271.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must take all indicated action to secure from the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Veteran's Naval Reserve Unit, or any other appropriate Federal or State custodian, the Veteran's complete medical and personnel records, for his entire time in the U.S. Naval Reserve from March 1971 to February 1975.  Efforts to obtain the Army Reserve records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal or State department or agency from whom they are sought. 38 C.F.R. § 3.159(c)(2).  If any records sought are not obtained, the RO/AMC should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  The RO/AMC should undertake any additional development deemed warranted.

3.  Then, the RO/AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


